Exhibit 10.10


AMENDED AND RESTATED
SHAREHOLDERS’ VOTING RIGHTS PROXY AGREEMENT
by and among
SPEEDHAUL HOLDINGS, INC.
GOLD HORSE INTERNATINAL, INC.
GLOBAL RISE INTERNATIONAL LIMITED
INNER MONGOLIA JIN MA HOTEL COMPANY LIMITED ("IMJM HOTEL")
and
SHAREHOLDERS OF IMJM HOTEL

(English Translation)

This Amended and Restated Shareholders’ Voting Rights Proxy Agreement (the
“Agreement”) is entered into as of June 29, 2007 and is entered into in Hohhot,
China by and among Speedhaul Holdings, Inc. (OTCBB: SPEH) (“Speedhaul”), Gold
Horse International, Inc, a company incorporated under the laws of the State of
Nevada, the United States,  (“Gold Horse”), Global Rise International Limited, a
limited liability company organized under the laws of the Cayman Islands and
wholly-owned subsidiary of Gold Horse (“Global Rise”) and Inner Mongolia Jin Ma
Hotel Company Limited, a limited liability company organized under the laws of
the PRC (“IMJM Hotel”), with a registered address at No 44, Tongdao Road, South,
Hui Ming District, Hohhot City, Inner Mongolia, China 010030, and shareholders
holding 100% outstanding shares of IMJM Hotel (the “ IMJM Hotel Shareholders”).
The parties to this Agreement are referred to collectively herein as the
“Parties.”
RECITALS
A.           Speedhaul is a public reporting corporation incorporated under the
laws of the State of New Jersey, the United States.
 

--------------------------------------------------------------------------------


 
B.           Gold Horse is a Nevada corporation and wholly-owned subsidiary of
Speedhaul, pursuant to a share exchange agreement under which the shareholders
of Gold Horse and their assignees acquired 97% of the issued and outstanding
shares of Speedhaul (the “Transaction”).
C.           Global Rise is a wholly owned subsidiary of Gold Horse.
D.           IMJM Hotel is a company incorporated in Inner Mongolia, China, and
is engaged in hotel operation and management business (the “Business”);
E.           The undersigned IMJM Hotel Shareholders collectively own over 100%
of the equity interests of IMJM Hotel.
F.           Gold Horse and the IMJM Hotel Shareholders were previously parties
to a Shareholder Voting Rights Proxy Agreement dated August 31, 2006, whereby
the IMJM Hotel Shareholders granted to the board of directors of Gold Horse a
proxy to vote all of the shares owned by the IMJM Hotel Shareholders.
G.           In connection with the Transaction, the parties wish to amend and
restate the August 31, 2006 Shareholder Voting Rights Proxy Agreement, which
shall be amended and restated in its entirety in the form of this Agreement.
NOW, THEREFORE, the Parties to this Agreement hereby agree as follows:
1.  
The IMJM Hotel Shareholders hereby agrees to irrevocably grant and entrust
Global Rise, for the maximum period permitted by law, with all of their voting
rights as shareholders of the IMJM Hotel. Global Rise shall exercise such rights
in accordance with and within the limitations of the laws of the PRC and the
Articles of Association of the IMJM Hotel.

2.  
Global Rise may from time to time establish and amend rules to govern how Global
Rise shall exercise the powers granted to it by the IMJM Hotel Shareholders
herein, including, but not limited to, the number or percentage of directors of
Global Rise which shall be required to authorize or take any action and to sign
documents evidencing the taking of such action, and Global Rise shall only take
action in accordance with such rules.

 
-2-

--------------------------------------------------------------------------------


 
 
3.  
All parties to this Agreement hereby acknowledge that, regardless of any change
in the equity interests of the IMJM Hotel, the IMJM Hotel Shareholders shall
appoint the person designated by Global Rise with the voting rights held by
Global Rise. The IMJM Hotel Shareholders shall not transfer their equity
interests of the Jin Ma Hotel to any individual or company (other than Global
Rise or the individuals or entities designated by Global Rise). The IMJM Hotel
Shareholders acknowledges that they will continue to perform this Agreement even
if one or more than one of them no longer hold equity interests of the IMJM
Hotel.

4.  
This Agreement has been duly executed by the parties hereto, and, in the case of
a party which is not a natural person, has been duly authorized by all necessary
corporate or other action by such party and executed and delivered by such
party’s duly authorized representatives, as of the date first set forth above
and shall be effective simultaneously.

5.  
The IMJM Hotel Shareholders represent and warrant to Global Rise that they own
all of the shares of the Jin Ma Hotel set forth below their names on the
signature page below, free and clear of all liens and encumbrances, and the IMJM
Hotel Shareholders have not granted to anyone, other than Global Rise, a power
of attorney or proxy over any of such shares or in their rights as shareholders
of the IMJM Hotel. The IMJM Hotel Shareholders further represent and warrant
that the execution and delivery of this Agreement by them will not violate any
law, regulations, judicial or administrative order, arbitration award,
agreement, contract or covenant applicable to the IMJM Hotel Shareholders.

6.  
This Agreement may not be terminated without the unanimous consent of all
undersigned parties, except that Global Rise may, by giving thirty (30) days
prior written notice to the IMJM Hotel Shareholders hereto, terminate this
Agreement upon the unanimous consent of the board of directors of Speedhaul.

7.  
The IMJM Hotel Shareholders represent and warrant to Global Rise that they own
all of the shares of the IMJM Hotel set forth below their names on the signature
page below, free and clear of all liens and encumbrances, and the IMJM Hotel
Shareholders have not granted to anyone, other than Global Rise, a power of
attorney or proxy over any of such shares or in their rights as shareholders of
the IMJM Hotel. The IMJM Hotel Shareholders further represent and warrant that
the execution and delivery of this Agreement by them will not violate any law,
regulations, judicial or administrative order, arbitration award, agreement,
contract or covenant applicable to the IMJM Hotel Shareholders.

8.  
This Agreement may not be terminated without the unanimous consent of all
undersigned parties, except that Global Rise may, by giving thirty (30) days
prior written notice to the IMJM Hotel Shareholders hereto, terminate this
Agreement upon the unanimous consent of the board of directors of Speedhaul.

 
-3-

--------------------------------------------------------------------------------


 
9.  
Any amendment and/or rescission shall be agreed by the parties in writing．

10.  
The execution, validity, Hotel and performance of this Agreement shall be
governed by the laws of PRC.

11.  
This Agreement is executed in four (4) copies in Chinese and English; Global
Rise and each of IMJM Hotel Shareholders hold one and each original copy shall
have the same legal effect. This Agreement has both an English version and a
Chinese version. Both versions are equally authentic. Where a comparison of the
authentic texts of both versions of this Agreement discloses a difference in
meaning, the meaning which best reconciles the texts, having regard to the
object and purpose of this Agreement shall be adopted.

12.  
The parties agree that in case of disputes arising from this Agreement, they
shall settle their dispute through mediation, not in a lawsuit brought in court.
If the Parties cannot reach a settlement 45 days after the mediation, the
dispute shall be referred to and determined by arbitration in the China
International Economic and Trade Arbitration Commission (“CIETAC”) upon the
initiation of either Party in accordance with the prevailing arbitration rules
of CIETAC. The written decision of the arbitrator shall be binding and
conclusive on the Parties hereto and enforceable in any court of competent
jurisdiction.

13.  Notwithstanding anything herein to the contrary, Global Rise shall have the
right to assign its rights hereunder to a wholly-owned foreign entity (WOLF)
formed in the PRC, provided that such WOLF become a party to this Agreement.

 
 
[Signature Page Follows]


-4-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereof have caused this Agreement to be executed
by their duly authorized representatives as of the date first written above.
  
SPEEDHAUL:                                           Speedhaul Holdings, Inc.


          By: /s/ Andrew Norins__________________
         Andrew Norins, Chief Executive Officer


GOLD HORSE:                                         Gold Horse International,
Inc.


          By: /s/ Liankuan Yang__________________
        Liankuan Yang, Chief Executive Officer


GLOBAL RISE:                                        Global Rise International
Limited


          By: /s/ Liankuan Yang__________________
        Liankuan Yang, Chief Executive Officer
 
IMJM HOTEL:                        Inner Mongolia Jin Ma Hotel Company Limited

           By: /s/ Liankuan Yang__________________
        Liankuan Yang, Chief Executive Officer




-5-

--------------------------------------------------------------------------------


 


SHAREHOLDERS OF IMJM HOTEL:
 
/s/ Yang Liankuan__________________
By: Yang Liankuan
(PRC ID Card No.: 150103570713017)
Shares of IMJM Hotel owned by Yang Liankuan: 70%
 
/s/ Ma Runlan_____________________
By: Ma Runlan
(PRC ID Card No.: 150103600421102)
Shares of IMJM Hotel owned by Ma Runlan: 15%.
 
/s/ Yang Yang______________________
By: Yang Yang
(PRC ID Card No.: 150103820724052)
Shares of IMJM Hotel owned by Yang Yang: 15%



